Citation Nr: 1041110	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  08-07 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1992 to January 1993, 
and from July 1994 to September 1996.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from an August 2007 rating decision issued 
by the Department of Veterans Affairs ("VA") Regional Office 
("RO") in Muskogee, Oklahoma, which denied the Veteran's claim 
of entitlement to service connection for bilateral hearing loss.

In April 2010, a video conference hearing was held before the 
undersigned Veterans Law Judge sitting in Washington, DC.  A 
transcript of this proceeding has been associated with the claims 
folder.

During the hearing, the Veteran requested that the record be held 
open for 90 days to allow him to submit additional evidence in 
support of his claim.  See 38 C.F.R. 
§ 20.709 (2010).  However, no additional evidence has been 
received by the Board.


FINDING OF FACT

The Veteran is not shown to have a current bilateral hearing loss 
disability for VA purposes.


CONCLUSION OF LAW

Bilateral hearing loss was neither incurred in nor aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C. F. R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309(a), 3.385 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

      a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) ("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims ("Court") held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
request that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Element (4), however, the 
requirement of requesting that the claimant provide any evidence 
in his possession that pertains to the claim, was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini, effective May 30, 2008). 

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The Court 
held that the VCAA notice must include notice that a disability 
rating and an effective date of the award of benefits will be 
assigned if service connection was awarded.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated April 2007.  
The RO informed the appellant of the types of evidence needed in 
order to substantiate his claim for service connection; the 
division of responsibility between the appellant and VA for 
obtaining the required evidence; and the RO requested that the 
appellant provide any information or evidence in his possession 
that pertained to such claim.  38 U.S.C.A. §5103(a); 38 C.F.R. § 
3.159(b).  The Board notes that the April 2007 letter also 
satisfied the requirements of Dingess and informed the Veteran of 
how VA determines the disability rating and effective date 
elements of a claim.

      b.) Duty to Assist  

The Board is satisfied that the duty to assist has been met.  The 
claims folder contains the Veteran's service treatment and post-
service treatment records, as well as a VA examination report 
dated March 2009.  Additionally, the claims file contains the 
Veteran's statements in support of his claim.  The Veteran has 
not referred to any available outstanding records that he would 
like to obtain that have not already been obtained and associated 
with the claims folder.

The Board is also satisfied that the VA examination is 
sufficient.  A review of the examination report shows that the 
examiner reviewed the complete claims folder, including the 
Veteran's service and post-service treatment records, elicited 
from the Veteran his history of hearing loss symptomatology, and 
provided clinical findings detailing the results of his 
examination.  Accordingly, the Board concludes that the 
examination report in this case is adequate upon which to base a 
decision.  

In short, the Board has carefully considered the provisions of 
the VCAA in light of the record on appeal and, for the reasons 
expressed above, finds that the development of the claim has been 
consistent with the provisions of the VCAA.  The appellant has 
been provided every opportunity to submit evidence and argument 
in support of his claim and to respond to the VCAA notice.  The 
purpose behind the notice requirement has been satisfied because 
the appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed claim.  
Accordingly, the Board will proceed to a decision on the merits.

II. Analysis

The Board has thoroughly reviewed all of the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  In Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United 
States Court of Appeals for the Federal Circuit ("Federal 
Circuit") held that "[l]ay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3), lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional." (footnote omitted).  
However, the Court has held that "[t]he type of evidence that 
will suffice to demonstrate entitlement to service connection, 
and the determination of whether lay evidence may be competent to 
satisfy any necessary evidentiary hurdles, depends on the type of 
disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 
(2007).

In order to establish a right to compensation for a present 
disability, a veteran must show:  "(1) the existence of a 
present disability; (2) the in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"- the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may 
be awarded for a "chronic" condition when (1) a chronic disease 
manifests itself and is identified as such in service, or within 
the presumptive period under 38 C.F.R. § 3.307, and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service, or during the presumptive period, but is 
not identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical evidence 
relates that symptomatology to the Veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Additionally, service connection for certain organic diseases of 
the nervous system, such as sensorineural hearing loss, may be 
established on a presumptive basis by showing that the disease 
manifested itself to a degree of 10 percent or more within one 
(1) year from the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a) (2010).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2010).

The Veteran contends that he has a current bilateral hearing loss 
disorder that stems from active duty service.  Specifically, he 
argues that he suffered acoustic trauma while working in the 
infantry as a systems operator and was also exposed to noise from 
aircraft as part of his duties with the 82nd Airborne Squadron.

As an initial matter, the Board notes that during the Veteran's 
August 1991 Army reserve enlistment examination, audiological 
puretone thresholds were measured as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
10
5
10
0
5
LEFT
15
5
15
10
0

As the auditory threshold did not reach a level of 40 decibels or 
greater for any of the frequencies, or 26 decibels or greater for 
any three frequencies, the criteria for hearing loss as described 
under 38 C.F.R. § 3.385 were not met bilaterally.

A review of the Veteran's service treatment records shows no 
evidence that he ever complained of, sought treatment for, or was 
diagnosed with a hearing loss disorder during service.  During 
his October 1994 Army enlistment examination, audiological 
puretone thresholds were measured as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
5
0
10
0
0
LEFT
10
0
10
5
0

The results of this examination revealed that the Veteran's 
hearing actually appeared to improve since the prior examination.  
Again, because the auditory threshold did not reach a level of 40 
decibels or greater for any of the frequencies, or 26 decibels or 
greater for any three frequencies, the criteria for hearing loss 
as described under 38 C.F.R. § 3.385 were not met bilaterally.

The Veteran's service separation examination report does not 
appear to be of record.  However, a review of his DD-Form 214 
confirms his claims of exposure to acoustic trauma, as he worked 
for over a year as a network switching systems operator with 
noise exposure from aircraft.

The Veteran's post-service VA treatment records, dated June 2007 
through September 2009, reveal no evidence of complaints of, 
treatment for, or a diagnosis of a hearing loss disorder.  

In March 2009, pursuant to his claim of entitlement to service 
connection, the Veteran was afforded a VA audiology examination 
with a private examiner contracted to perform examinations for 
VA.  He told the examiner that he experienced difficulty 
understanding speech in noisy surroundings.  He said that during 
service, he fired weapons using hearing protection, and after 
service, he worked as an electrician without protection, a 
machinist with protection, and an inspector with protection.  He 
also said that he wore hearing protection while participated in 
recreational hunting and shooting and while using power tools.

During the examination, audiological puretone thresholds were 
measured as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
10
15
30
20
20
LEFT
10
10
20
20
35

Speech recognition tests performed using the Maryland CNC word 
list showed bilateral speech discrimination of 100 percent in 
both ears.  As the auditory threshold did not reach a level of 40 
decibels or greater for any of the frequencies, or 26 decibels or 
greater for any three frequencies, and the speech recognition 
scores using the Maryland CNC Test were not less than 94 percent, 
the criteria for hearing loss as described under 38 C.F.R. § 
3.385 were not met for either ear.  The examiner concluded that 
the examination indicated that the Veteran had no hearing loss 
problems, and he provided no diagnosis, as he found that there 
was no pathology (i.e., no sensorineural hearing loss) upon which 
to render a diagnosis.

III.  Conclusion

Having reviewed the complete claims folder, the Board finds that 
the preponderance of the evidence of record is against the 
Veteran's claim of entitlement to service connection for 
bilateral hearing loss disorder.  As noted above, there is no 
competent evidence that the Veteran was diagnosed with a hearing 
loss disorder for VA purposes during service or at service 
separation.  There is also no competent evidence that 
sensorineural hearing loss was diagnosed within the one-year 
presumptive period following service.  Furthermore, there is no 
indication in the Veteran's post-service VA treatment records of 
any complaints of, treatment for, or diagnosis of a hearing loss 
disorder as defined by 38 C.F.R. § 3.385.  Most significantly, 
the VA examiner concluded that the results of the puretone 
audiometry testing did not reveal a current hearing loss for VA 
purposes as defined under 38 C.F.R. § 3.385.  As noted above, the 
threshold requirement for service connection to be granted is 
competent medical evidence of the current existence of the 
claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Shedden 
v. Principi, supra.  Thus, without a competent diagnosis of a 
disability, there is no basis upon which to grant service 
connection.

The Board is cognizant that the Veteran is competent to report 
having been exposed to loud noise in service and to describe 
experiencing difficulty hearing, and can attest to factual 
matters of which he had first-hand knowledge, such as subjective 
complaints of trouble hearing.  See Washington v. Nicholson, 19 
Vet. App. 362.  However, his lay statements are not competent to 
establish that he has a current hearing loss disability as 
defined by 38 C.F.R. § 3.385, which requires that the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz be 40 decibels or greater; or that the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or that speech recognition 
scores using the Maryland CNC Test be less than 94 percent.  
Thus, this is not a case in which the Veteran's lay statements 
alone can establish the presence of a current hearing loss 
disability.

Accordingly, the Board concludes that the preponderance of the 
evidence does not support the Veteran's claim of entitlement to 
service connection for bilateral hearing loss disorder.  In 
arriving at the decision to deny the claim, the Board has 
considered the applicability of the "benefit-of-the-doubt" rule 
enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an 
approximate balance of evidence, that rule is not applicable in 
this case.  See generally Gilbert, supra; Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


